DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-31 are pending, and claim 31 is newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 11, 15, 16, 25, 29 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEDIATEK INC: "Remaining details on UUDL Resource Allocation", 3GPP DRAFT; R1-1801681_REMAINING DETAILS ON UL DL .
Regarding claim 1, MEDIATEK  teaches a method for wireless communications by a user equipment (UE) (MEDIATEK: page1 - 2 Frequency Domain Resource Allocation), comprising:
receiving signaling for a bandwidth part (BWP) switch, from a first BWP to a second BWP, to process traffic for transmission to or from the UE (MEDIATEK: page 4, figures 1, 2, page 6, figures 3, 4 and page 3, lines 25-28, "When a new BWP is activated using the BWP index signalled in the DCI, the UE needs to start preparing for the BWP switch by recalibrating its RF chain for a different BWP (different BWP centre frequency, larger or smaller BWP size, different SCS ... ). The UE knows when it should start transmitting/receiving on the new BWP through the values of K2 or KO signalled in the same DCI activating the switch."); and
applying the BWP switch within a same slot time interval in which the signaling is received to process the traffic (In the current application 16/361,166 Specification paragraph [0047 & 0064] and Fig. 6 discloses transmission time interval (TTI) or packet duration is the 1 subframe. In NR, a subframe is still 1 ms, but the basic TTI is referred to as a slot. A subframe contains a variable number of slots (e.g., 1, 2, 4, slots) depending on the tone-spacing (e.g., 15, 30, 60, 120, 240 . . . kHz).  MEDIATEK teaches in page 4 - 3.1 DL BWP Switch: Ongoing DL Tx – Slot #n is the slot transmitting the DCI which activates the BWP switch. K0 is the number of slots signaled in the Time domain resource allocation field of the DCI triggering the switch. It informs the UE that the BWP switch should happen in Slot #n+ K0 (K0 = 3). Therefore, MEDIATEK teaches BWP switch happens within the duration (or time interval) Slot #n+ K0 (K0 = 3 slots), which is within the same subframe duration (subframe contains a variable number of slots e.g., 1, 2, 4, slots) of DCI.).
It is noted that MEDIATEK does not explicitly disclose: applying the BWP switch within a slot transmission time interval (TTI) to process the traffic. 
However, Babaei from the same or similar fields of endeavor teaches the use of: applying the BWP switch within a slot transmission time interval (TTI) to process the traffic (Babaei: para. [0656] the wireless device may receive a DCI indicating switching from the first BWP of the primary cell to the second BWP of the primary cell. The DCI may indicating switching a downlink BWP of the primary cell. In an example, the DCI may indicate a timing for switching. In an example, the timing for switching may be a timing for a downlink assignment or a timing for an uplink grant. In an example, the DCI may comprise a field indicating the timing for uplink grant or downlink assignment (e.g., a symbol/slot/subframe/timing for transmitting a packet based on the uplink grant or a symbol/slot/subframe/timing for receiving a packet based on the downlink assignment). In an example, the timing (e.g., time duration between receiving the DCI and switching the BWP) may be pre-configured and/or may have a fixed value. In an example, the timing may indicate a TTI/symbol/slot/subframe for the wireless device to switch from the first BWP of the primary cell to the second BWP of the primary cell. Babaei’436: para. [00269 & 00280]. Therefore, Babaei teaches time duration between receiving the DCI and switching the BWP, wherein the timing duration can be of TTI/subframe). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Babaei in the method of MEDIATEK. One of ordinary skill in the art would be motivated to do so for BWP switching may be motivated by dynamic BWP adaptation for UE power saving during active state, and combining a BWP switching indication and a scheduling grant may result in low latency and reduced signaling overhead for BWP switching (Babaei: para. [0394]).

Regarding claim 2, MEDIATEK and Babaei teach the method of claim 1, wherein applying the BWP switch within the slot TTI to process the traffic includes applying the BWP switch at a mini-slot or symbol level (Babaei: para. [0656] timing may indicate a symbol for the wireless device to switch from the first BWP of the primary cell to the second BWP of the primary cell. Para. [0662] the wireless device may receive the DCI indicating switching from the first BWP of the primary cell to the second BWP of the primary cell in a first symbol timing; Babaei’436: para. [00269 & 00275]). One of ordinary skill in the art would be motivated to do so for BWP switching may be motivated by dynamic BWP adaptation for UE power saving during active state, (Babaei: para. [0394]).

Regarding claim 11, MEDIATEK and Babaei teach the method of claim 1, further comprising receiving signaling for an allocation of resources to the UE for the traffic independent of the BWP switch (page 4 - 3.1 DL BWP Switch: Ongoing DL Tx, where receives DCI at Slot #n independent of BWP switch at Slot #n+Ks0).

Regarding claim 15, MEDIATEK teaches a method for wireless communications by a network entity (MEDIATEK: page3 - 3 Time Domain Resource Allocation), comprising:
determining traffic for transmission to or from a user equipment (UE) is of a first type (MEDIATEK: page 1 - 2 Frequency Domain Resource Allocation: A DL (or UL) BWP is configured to a UE by resource allocation Type 1 with granularity); and
signaling the UE for a bandwidth part (BWP) switch for transmission of the traffic, from a first BWP to a second BWP (MEDIATEK: page 4, figures 1, 2, page 6, figures 3, 4 and page 3, lines 25-28, "When a new BWP is activated using the BWP index signalled in the DCI, the UE needs to start preparing for the BWP switch by recalibrating its RF chain for a different BWP (different BWP centre frequency, larger or smaller BWP size, different SCS ... ). The UE knows when it should start transmitting/receiving on the new BWP through the values of K2 or KO signalled in the same DCI activating the switch."), 
(In the current application 16/361,166 Specification paragraph [0047 & 0064] and Fig. 6 discloses transmission time interval (TTI) or packet duration is the 1 subframe. In NR, a subframe is still 1 ms, but the basic TTI is referred to as a slot. A subframe contains a variable number of slots (e.g., 1, 2, 4, slots) depending on the tone-spacing (e.g., 15, 30, 60, 120, 240 . . . kHz).  MEDIATEK teaches in page 4 - 3.1 DL BWP Switch: Ongoing DL Tx – Slot #n is the slot transmitting the DCI which activates the BWP switch. K0 is the number of slots signaled in the Time domain resource allocation field of the DCI triggering the switch. It informs the UE that the BWP switch should happen in Slot #n+ K0 (K0 = 3). Therefore, MEDIATEK teaches BWP switch happens within the duration (or time interval) Slot #n+ K0 (K0 = 3 slots), which is within the same subframe duration (subframe contains a variable number of slots e.g., 1, 2, 4, slots) of DCI.).
It is noted that MEDIATEK does not explicitly disclose: wherein the BWP switch is to be applied within a slot transmission time interval (TTI). 
However, Babaei from the same or similar fields of endeavor teaches the use of: wherein the BWP switch is to be applied within a slot transmission time interval (TTI) (Babaei: para. [0656] the wireless device may receive a DCI indicating switching from the first BWP of the primary cell to the second BWP of the primary cell. The DCI may indicating switching a downlink BWP of the primary cell. In an example, the DCI may indicate a timing for switching. In an example, the timing for switching may be a timing for a downlink assignment or a timing for an uplink grant. In an example, the DCI may comprise a field indicating the timing for uplink grant or downlink assignment (e.g., a symbol/slot/subframe/timing for transmitting a packet based on the uplink grant or a symbol/slot/subframe/timing for receiving a packet based on the downlink assignment). In an example, the timing (e.g., time duration between receiving the DCI and switching the BWP) may be pre-configured and/or may have a fixed value. In an example, the timing may indicate a TTI/symbol/slot/subframe for the wireless device to switch from the first BWP of the primary cell to the second BWP of the primary cell. Babaei’436: para. [00269 & 00280]. Therefore, Babaei teaches time duration between receiving the DCI and switching the BWP, wherein the timing duration can be of TTI/subframe). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Babaei in the method of MEDIATEK. One of ordinary skill in the art would be motivated to do so for BWP switching may be motivated by dynamic BWP adaptation for UE power saving during active state, and combining a BWP switching indication and a scheduling grant may result in low latency and reduced signaling overhead for BWP switching (Babaei: para. [0394]).

Regarding claims 16 and 25, MEDIATEK and Babaei teach disclose all the limitations as discussed in the rejection of claims 2 and 11, therefore apparatus claims 16 and 25 are rejected using the same rationales.

Regarding claim 29, MEDIATEK teaches an apparatus for wireless communications by a user equipment (UE) (MEDIATEK: page1 - 2 Frequency Domain Resource Allocation), comprising:
means for receiving signaling for a bandwidth part (BWP) switch, from a first BWP to a second BWP, to process traffic for transmission to or from the UE (MEDIATEK: page 4, figures 1, 2, page 6, figures 3, 4 and page 3, lines 25-28, "When a new BWP is activated using the BWP index signalled in the DCI, the UE needs to start preparing for the BWP switch by recalibrating its RF chain for a different BWP (different BWP centre frequency, larger or smaller BWP size, different SCS ... ). The UE knows when it should start transmitting/receiving on the new BWP through the values of K2 or KO signalled in the same DCI activating the switch."); and
means for applying the BWP switch within a same slot time interval in which the signaling is received to process the traffic (In the current application 16/361,166 Specification paragraph [0047 & 0064] and Fig. 6 discloses transmission time interval (TTI) or packet duration is the 1 subframe. In NR, a subframe is still 1 ms, but the basic TTI is referred to as a slot. A subframe contains a variable number of slots (e.g., 1, 2, 4, slots) depending on the tone-spacing (e.g., 15, 30, 60, 120, 240 . . . kHz).  MEDIATEK teaches in page 4 - 3.1 DL BWP Switch: Ongoing DL Tx – Slot #n is the slot transmitting the DCI which activates the BWP switch. K0 is the number of slots signaled in the Time domain resource allocation field of the DCI triggering the switch. It informs the UE that the BWP switch should happen in Slot #n+ K0 (K0 = 3). Therefore, MEDIATEK teaches BWP switch happens within the duration (or time interval) Slot #n+ K0 (K0 = 3 slots), which is within the same subframe duration (subframe contains a variable number of slots e.g., 1, 2, 4, slots) of DCI.).
It is noted that MEDIATEK does not explicitly disclose: means for applying the BWP switch within a slot transmission time interval (TTI). 
However, Babaei from the same or similar fields of endeavor teaches the use of: means for applying the BWP switch within a slot transmission time interval (TTI) (Babaei: para. [0656] the wireless device may receive a DCI indicating switching from the first BWP of the primary cell to the second BWP of the primary cell. The DCI may indicating switching a downlink BWP of the primary cell. In an example, the DCI may indicate a timing for switching. In an example, the timing for switching may be a timing for a downlink assignment or a timing for an uplink grant. In an example, the DCI may comprise a field indicating the timing for uplink grant or downlink assignment (e.g., a symbol/slot/subframe/timing for transmitting a packet based on the uplink grant or a symbol/slot/subframe/timing for receiving a packet based on the downlink assignment). In an example, the timing (e.g., time duration between receiving the DCI and switching the BWP) may be pre-configured and/or may have a fixed value. In an example, the timing may indicate a TTI/symbol/slot/subframe for the wireless device to switch from the first BWP of the primary cell to the second BWP of the primary cell. Babaei’436: para. [00269 & 00280]. Therefore, Babaei teaches time duration between receiving the DCI and switching the BWP, wherein the timing duration can be of TTI/subframe). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling (Babaei: para. [0394]).

Regarding claim 30, MEDIATEK teaches an apparatus for wireless communications by a network entity (MEDIATEK: page3 - 3 Time Domain Resource Allocation), comprising:
means for determining traffic for transmission to or from a user equipment (UE) is of a first type (MEDIATEK: page 1 - 2 Frequency Domain Resource Allocation: A DL (or UL) BWP is configured to a UE by resource allocation Type 1 with granularity); and
means for signaling the UE for a bandwidth part (BWP) switch for transmission of the traffic, from a first BWP to a second BWP (MEDIATEK: page 4, figures 1, 2, page 6, figures 3, 4 and page 3, lines 25-28, "When a new BWP is activated using the BWP index signalled in the DCI, the UE needs to start preparing for the BWP switch by recalibrating its RF chain for a different BWP (different BWP centre frequency, larger or smaller BWP size, different SCS ... ). The UE knows when it should start transmitting/receiving on the new BWP through the values of K2 or KO signalled in the same DCI activating the switch."), 
(In the current application 16/361,166 Specification paragraph [0047 & 0064] and Fig. 6 discloses transmission time interval (TTI) or packet duration is the 1 subframe. In NR, a subframe is still 1 ms, but the basic TTI is referred to as a slot. A subframe contains a variable number of slots (e.g., 1, 2, 4, slots) depending on the tone-spacing (e.g., 15, 30, 60, 120, 240 . . . kHz).  MEDIATEK teaches in page 4 - 3.1 DL BWP Switch: Ongoing DL Tx – Slot #n is the slot transmitting the DCI which activates the BWP switch. K0 is the number of slots signaled in the Time domain resource allocation field of the DCI triggering the switch. It informs the UE that the BWP switch should happen in Slot #n+ K0 (K0 = 3). Therefore, MEDIATEK teaches BWP switch happens within the duration (or time interval) Slot #n+ K0 (K0 = 3 slots), which is within the same subframe duration (subframe contains a variable number of slots e.g., 1, 2, 4, slots) of DCI.).
It is noted that MEDIATEK does not explicitly disclose: wherein the BWP switch is to be applied within a slot transmission time interval (TTI). 
However, Babaei from the same or similar fields of endeavor teaches the use of: wherein the BWP switch is to be applied within a slot transmission time interval (TTI) (Babaei: para. [0656] the wireless device may receive a DCI indicating switching from the first BWP of the primary cell to the second BWP of the primary cell. The DCI may indicating switching a downlink BWP of the primary cell. In an example, the DCI may indicate a timing for switching. In an example, the timing for switching may be a timing for a downlink assignment or a timing for an uplink grant. In an example, the DCI may comprise a field indicating the timing for uplink grant or downlink assignment (e.g., a symbol/slot/subframe/timing for transmitting a packet based on the uplink grant or a symbol/slot/subframe/timing for receiving a packet based on the downlink assignment). In an example, the timing (e.g., time duration between receiving the DCI and switching the BWP) may be pre-configured and/or may have a fixed value. In an example, the timing may indicate a TTI/symbol/slot/subframe for the wireless device to switch from the first BWP of the primary cell to the second BWP of the primary cell. Babaei’436: para. [00269 & 00280]. Therefore, Babaei teaches time duration between receiving the DCI and switching the BWP, wherein the timing duration can be of TTI/subframe). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Babaei in the method of MEDIATEK. One of ordinary skill in the art would be motivated to do so for BWP switching may be motivated by dynamic BWP adaptation for UE power saving during active state, and combining a BWP switching indication and a scheduling grant may result in low latency and reduced signaling overhead for BWP switching (Babaei: para. [0394]).

Regarding claim 31, MEDIATEK and Babaei teach the method of claim 1, wherein the applying comprises adjusting one or more radio frequency components to allow applying the BWI switch (MEDIATEK: page 3,  3 Time Domain Resource Allocation - When a new BWP is activated using the BWP index signalled in the DCI, the UE needs to start preparing for the BWP switch by re-calibrating its RF chain for a different BWP (different BWP centre frequency, larger or smaller BWP size, different SCS…) and receiving the signaling to be within the same slot (In the current application 16/361,166 Specification paragraph [0047] discloses transmission time interval (TTI) or packet duration is the 1 subframe. In NR, a subframe is still 1 ms, but the basic TTI is referred to as a slot. A subframe contains a variable number of slots (e.g., 1, 2, 4, 8, 16, . . . slots) depending on the tone-spacing (e.g., 15, 30, 60, 120, 240 . . . kHz).  MEDIATEK teaches in page 4 - 3.1 DL BWP Switch: Ongoing DL Tx – Slot #n is the slot transmitting the DCI which activates the BWP switch. K0 is the number of slots signaled in the Time domain resource allocation field of the DCI triggering the switch. It informs the UE that the BWP switch should happen in Slot #n+ K0 (K0 = 3). Therefore, MEDIATEK teaches BWP switch happens within the duration (or time interval) Slot #n+ K0 (K0 = 3 slots), which is within the same subframe duration (subframe contains a variable number of slots e.g., 1, 2, 4, 8, 16, . . . slots) of DCI.) TTI (Babaei: para. [0656] the wireless device may receive a DCI indicating switching from the first BWP of the primary cell to the second BWP of the primary cell. The DCI may indicating switching a downlink BWP of the primary cell. In an example, the DCI may indicate a timing for switching. In an example, the timing for switching may be a timing for a downlink assignment or a timing for an uplink grant. In an example, the DCI may comprise a field indicating the timing for uplink grant or downlink assignment (e.g., a symbol/slot/subframe/timing for transmitting a packet based on the uplink grant or a symbol/slot/subframe/timing for receiving a packet based on the downlink assignment). In an example, the timing (e.g., time duration between receiving the DCI and switching the BWP) may be pre-configured and/or may have a fixed value. In an example, the timing may indicate a TTI/symbol/slot/subframe for the wireless device to switch from the first BWP of the primary cell to the second BWP of the primary cell. Babaei’436: para. [00269 & 00280]. Therefore, Babaei teaches time duration between receiving the DCI and switching the BWP, wherein the timing duration can be of TTI/subframe). One of ordinary skill in the art would be motivated to do so for BWP switching may be motivated by dynamic BWP adaptation for UE power saving during active state, and combining a BWP switching indication and a scheduling grant may result in low latency and reduced signaling overhead for BWP switching (Babaei: para. [0394]).

Claims 3, 4, 5, 12, 14, 17, 18, 19, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEDIATEK and Babaei as applied to claims 1 and 15 above, and further in view of Abdoli et al. US 20190215847 A1, hereinafter Abdoli with Provisional Application  # 62/616,118 filed on Jan. 11, 2018, hereinafter Abdoli’118.
Regarding claim 3, MEDIATEK and Babaei teach the method of claim 1, MEDIATEK and Babaei do not explicitly disclose wherein: the first BWP is used for a first type of traffic; the second BWP is used for a second type of traffic; and the first and second types of traffic have different quality of service (QoS) requirements.
However, Abdoli from the same or similar fields of endeavor teaches the use of: wherein: the first BWP is used for a first type of traffic; the second BWP is used for a second type of traffic; and the first and second types of traffic have different quality of service (QoS) requirements (Abdoli: para. [0056] The use of different numerologies can allow the coexistence of a diverse set of use cases having a wide range quality of service (QoS) requirements, such as different levels of latency or reliability tolerance, as well as different bandwidth or signaling overhead requirements, and para. [0045] UE may switch between BWPs that have different numerologies. Fig. 6 eMBB and URLLC and para. [0080-0081]; Abdoli’118: para. [0006 & 0038 & 0049 & 0071-0072]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Babaei in the method of MEDIATEK and Babaei. One of ordinary skill in the art would be motivated to do so for may be useful for coverage enhancement and broadcasting (Abdoli: para. [0048]).

Regarding claim 4, MEDIATEK and Babaei teach the method of claim 3, MEDIATEK and Babaei do not explicitly disclose wherein: one of the first type of traffic or the second type of traffic comprises ultra-reliability low latency communication (URLLC) traffic; and the other one of the first type of traffic or the second type of traffic comprises enhanced Mobile Broadband (eMBB) traffic.
However, Abdoli from the same or similar fields of endeavor teaches the use of: wherein: wherein: one of the first type of traffic or the second type of traffic comprises ultra-reliability low latency communication (URLLC) traffic; and the other one of the first type of traffic or the second type of traffic comprises enhanced Mobile Broadband (eMBB) traffic (Abdoli: Fig. 6 eMBB and URLLC and para. [0080-0081]; Abdoli’118: para. [0071- 0072]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Abdoli in the method of MEDIATEK and Babaei. One of ordinary skill in the art would be (Abdoli: para. [0048]).

Regarding claim 5, MEDIATEK, Babaei and Abdoli teach the method of claim 3, wherein: the first and second BWPs are concurrently active for first and second types of traffic (Abdoli: para. [0081] resource sharing between eMBB traffic and URLLC traffic in BWP2; Abdoli’118: para. [0071- 0072]). One of ordinary skill in the art would be motivated to do so for may be useful for coverage enhancement and broadcasting (Abdoli: para. [0048]).

Regarding claim 12 MEDIATEK, Babaei and Abdoli teach the method of claim 1, further comprising receiving signaling for an allocation of resources to the UE for each of the first and second BWPs (Abdoli: para. [0081-0082] resource sharing between eMBB traffic and URLLC traffic in BWP2; Abdoli’118: para. [0071- 0072]). One of ordinary skill in the art would be motivated to do so for may be useful for coverage enhancement and broadcasting (Abdoli: para. [0048]).
Regarding claim 14 MEDIATEK, Babaei and Abdoli teach the method of claim 12, wherein resource allocation of the first BWP is with respect to a reference location within the second BWP (Abdoli: para. [0081-0090]; Abdoli’118: para. [0071- 0077]). One of ordinary skill in the art would be motivated to do so for may be useful for coverage enhancement and broadcasting (Abdoli: para. [0048]).

Regarding claims 17-19, 26 and 28, MEDIATEK, Babaei and Abdoli teach disclose all the limitations as discussed in the rejection of claims 3-5, 12 and 14, therefore apparatus claims 17-19, 26 and 28 are rejected using the same rationales.

Claims 6, 8, 9, 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEDIATEK and Babaei as applied to claims 1 and 15 above, and further in view of VIVO: "Remaining issues on multiplexing data with different transmission durations", 3GPP DRAFT; R1-1719798_MUL TIPLEXING DATA WITH DIFFERENT TRANSMISSION DURATIONS_FINAL, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANT, vol. RAN WG1, no. Reno, USA; 20171127 - 20171201 18 November 2017 (2017-11-18), XP051369541, Retrieved from the Internet: 
URL:http://www.3gpp.org/ftp/tsg%5Fran/WG1 %5FRL 1 /TSGR1 %5F91 /
Docs/, hereinafter VIVO.

Regarding claim 6, MEDIATEK and Babaei teach the method of claim 1, MEDIATEK and Babaei do not explicitly teach: wherein the traffic comprises grant based traffic.
However, VIVO from the same or similar fields of endeavor teaches the use of: wherein the traffic comprises grant based traffic (VIVO: page 7, lines 14-21 3.1 Intra-UE multiplexing - Multiplexing of grant-based transmissions; and page 8, lines 15-24). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of VIVO in the method of MEDIATEK and Babaei. One of ordinary skill in the art would be motivated to do so (VIVO: page 7, lines 14-21 3.1 Intra-UE multiplexing - Multiplexing of grant-based transmissions).

Regarding claim 8, MEDIATEK and Babaei teach the method of claim 1, MEDIATEK and Babaei do not explicitly teach: wherein the traffic comprises grant-free or semi-persistently scheduled (SPS) based traffic.
However, VIVO from the same or similar fields of endeavor teaches the use of: wherein the traffic comprises grant-free or semi-persistently scheduled (SPS) based traffic (VIVO: page 7-8, lines 15-24 - 3.1 Intra-UE multiplexing - grant-free transmission with different durations). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of VIVO in the method of MEDIATEK and Babaei. One of ordinary skill in the art would be motivated to do so for transmissions of different services should be dynamcially multiplexed to satisfy the service requirement (VIVO: page 7, lines 14-21 3.1 Intra-UE multiplexing - Multiplexing of grant-based transmissions).

Regarding claim 9, MEDIATEK and Babaei teach the method of claim 8, MEDIATEK and Babaei do not explicitly teach: wherein: the UE is pre-configured with resources for the grant-free or SPS based traffic that fit within the first BWP. 
However, VIVO from the same or similar fields of endeavor teaches the use of: wherein: the UE is pre-configured with resources for the grant-free (VIVO: page 7-8, lines 15-24 - 3.1 Intra-UE multiplexing - grant-free transmission with different durations) or SPS based traffic that fit within the first BWP. Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of VIVO in the method of MEDIATEK and Babaei. One of ordinary skill in the art would be motivated to do so for transmissions of different services should be dynamcially multiplexed to satisfy the service requirement (VIVO: page 7, lines 14-21 3.1 Intra-UE multiplexing - Multiplexing of grant-based transmissions).

Regarding claims 20, 22 and 23, MEDIATEK, Babaei and VIVO teach disclose all the limitations as discussed in the rejection of claims 6, 8 and 9, therefore apparatus claims 20, 22 and 23 are rejected using the same rationales.


Claims 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEDIATEK and Babaei as applied to claims 1 and 15 above, and further in view of VIVO: "Potential solutions and techniques for NR unlicensed spectrum", 3GPP DRAFT; R1-1801557, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. RAN WG1, no. Athens, Greece; 20180226 - 20180302 15 February 2018 (2018-02-15), XP051396809, Retrieved from the Internet:
URL:http://www.3gpp.org/ftp/tsg%5Fran/WG1 %5FRL 1 /TSGR1 %5F92/
Docs/, hereinafter VIVO’557.
Regarding claim 7, MEDIATEK and Babaei teach the method of claim 1, MEDIATEK and Babaei do not explicitly teach: wherein: the UE is configured with a wideband BWP; and the first and second BWPs are within the wideband BWP.
However, VIVO’557 from the same or similar fields of endeavor teaches the use of: wherein: the UE is configured with a wideband BWP; and the first and second BWPs are within the wideband BWP (VIVO’557 page 3, figures 4 and 5, lines 19-24 and page 4, lines 1-3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of VIVO’557 in the method of MEDIATEK and Babaei. One of ordinary skill in the art would be motivated to do so for a more flexible BWP specific monitoring and activation scheme (VIVO’557 page 3). 

Regarding claim 21, MEDIATEK, Babaei and VIVO’557 teach disclose all the limitations as discussed in the rejection of claim 7, therefore apparatus claim 21 is rejected using the same rationales.


Claims 10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEDIATEK and Babaei as applied to claims 1 and 15 above, and further in view of
QUALCOMM INCORPORTATED: "CR on Active DL BWP for starting DRX on durations", 3GPP DRAFT; R2-1801439 CR ON ACTIVE DL BWP FOR STARTING DRX ON DURATIONS, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX, vol. RAN WG2, no. Vancouver, Canada; 20180122 - 20180126 12 
Regarding claims 10, MEDIATEK and Babaei teach the method of claim 1, MEDIATEK and Babaei do not explicitly teach: wherein retransmission of the traffic is grant-free, semi-persistent scheduling (SPS) based, or grant-based.
However, QUALCOMM’439 from the same or similar fields of endeavor teaches the use of: wherein retransmission of the traffic is grant-free, semi-persistent scheduling (SPS) based, or grant-based (QUALCOMM’439: page 3, lines 11-19 grant for UL retransmission is received). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of QUALCOMM’439 in the method of MEDIATEK and Babaei. One of ordinary skill in the art would be motivated to do so for implementing retransmission.

Regarding claim 24, MEDIATEK, Babaei and QUALCOMM’439 teach disclose all the limitations as discussed in the rejection of claim 10, therefore apparatus claim 24 is rejected using the same rationales.

Claims 13 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEDIATEK, Babaei and Abdoli as applied to claims 1 and 15 above, and further in view of VIVO: "Potential solutions and techniques for NR unlicensed spectrum", 3GPP DRAFT; R1-1801557, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), 
URL:http://www.3gpp.org/ftp/tsg%5Fran/WG1 %5FRL 1 /TSGR1 %5F92/
Docs/, hereinafter VIVO’557.

Regarding claim 13, MEDIATEK, Babaei and Abdoli teach the method of claim 12, MEDIATEK, Babaei and Abdoli do not explicitly teach: wherein one of the first or second BWPs comprises a subset of the other BWP.
However, VIVO’557 from the same or similar fields of endeavor teaches the use of: wherein one of the first or second BWPs comprises a subset of the other BWP (VIVO page 3, figures 4 and 5, lines 19-24 and page 4, lines 1-3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of VIVO’557 in the method of MEDIATEK, Babaei and Abdoli. One of ordinary skill in the art would be motivated to do so for a more flexible BWP specific monitoring and activation scheme (VIVO’557 page 3).

Regarding claims 27, MEDIATEK, Babaei, Abdoli and VIVO’557 teach disclose all the limitations as discussed in the rejection of claim 13, therefore apparatus claim 27 is rejected using the same rationales.



Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive. With regard to applicant’s remark for claims 1, 15, 29 and 30 (pages 7-11), applicant submits -
Applicant submits that the combination of MEDIATEK INC and Babaei fails to teach or suggest at least “applying the BWP switch within a same slot transmission time interval (TTD in which the signaling is received to process the traffic” as recited in claim 1 (emphasis added).
On pages 4-5, the Office Action noted that “MEDIATEK does not explicitly disclose: applying the BWP .. . within a same slot. . . in which the signaling is received... .” The Office Action then asserted that “Babaei .. . teaches the use of: applying the BWP switch within a same slot .. . in which the signaling is received . . . ,” citing paragraphs [0394], [0656], and [0667] of Babaei, and [00269] and [00280] of Babaei ’436. (page 8)
…
As shown in paragraph [0656], Babaei is silent regarding when (1.e., in which TTD) the DCI indicating the timing that indicates the TTI for BWP switching is received. Therefore nothing in paragraph [0656] would suggest “within a same slot transmission time interval (TTI) in which the signaling [e.g., the DCI] is received” as recited in claim 1. Further, paragraph [0667] shows that Babaei actually teaches away from the pending claim 1. In particular, Babaei in [0667] teaches “postponing/delaying the switching” in various circumstances when “receiving a downlink control information (DCI) indicating switching from the first BWP of the primary cell to the second BWP of the primary cell in a first symbol/slot/TTI/timing.” That is, according to Babaei, the DCI (i.e., signaling) indicating switching “in a first symbol/slot/TTI/timing” is not received within the indicated “first symbol/slot/TTI/timing.” Therefore, contrary to the assertions in the Office Action, Babaei teaches away from the claimed invention. Claim 1 is thus patentable over MEDIATEK and Babaei. Claim 1 and claims dependent therefrom are thus patentable over MEDIATEK and Babaei. (page 10)
In the current application 16/361,166 Specification paragraph [0047& 0064] and Fig. 6 discloses transmission time interval (TTI) or packet duration is the 1 subframe. In NR, a subframe is still 1 ms, but the basic TTI is referred to as a slot. A subframe contains a variable number of slots (e.g., 1, 2, 4, slots) depending on the tone-spacing (e.g., 15, 30, 60, 120, 240 . . . kHz).  
MEDIATEK teaches in page 4 - 3.1 DL BWP Switch: Ongoing DL Tx – 



Slot #n is the slot transmitting the DCI which activates the BWP switch. K0 is the number of slots signaled in the Time domain resource allocation field of the DCI triggering the switch. It informs the UE that the BWP switch should happen in Slot #n+ K0 (K0 = 3). Therefore, MEDIATEK teaches BWP switch happens within the duration of Slot #n+ K0 (K0 = 3 slots), which is within the same duration (subframe duration contains a variable number of slots e.g., 1, 2, 4, slots) of DCI.
Babaei teaches para. [0656] the wireless device may receive a DCI indicating switching from the first BWP of the primary cell to the second BWP of the primary cell. The DCI may indicating switching a downlink BWP of the primary cell. In an example, the DCI may indicate a timing for switching. In an example, the timing for switching may be a timing for a downlink assignment or a timing for an uplink grant. In an example, the DCI may comprise a field indicating the timing for uplink grant or downlink assignment (e.g., a symbol/slot/subframe/timing for transmitting a packet based on the uplink grant or a symbol/slot/subframe/timing for receiving a packet based on the downlink assignment). In an example, the timing (e.g., time duration between receiving the DCI and switching TTI/symbol/slot/subframe for the wireless device to switch from the first BWP of the primary cell to the second BWP of the primary cell. Babaei’436: para. [00269 & 00280]. Therefore, Babaei teaches the applying the BWP switch within 
timing duration of TTI/subframe. Therefore, the combination of MEDIATEK and Babaei teaches the claimed limitation “applying the BWP switch within a same slot transmission time interval (TTD in which the signaling is received to process the traffic” and rejection is thus maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also PTO-892: 
Salah et al. US 20190254056 A1 730 [0006] The UE may know when it should start transmitting or receiving on the new BWP through a slot number indication (e.g., K0 or K2) signalled in the same DCI activating the BWP switch. [0064 & 0037 & 0024]. 
Wei et al. US 11115156 B2 teaches FIG. 3, DCI 320 may be decoded by the UE (in slot 0 of subframe n in DL BWP 1), and indicate a new data transmission/reception (in slot 1 of subframe n in DL BWP 2). Upon receipt and/or decoding of DCI 320, the UE may trigger/reset a DRX inactivity timer. There are several positions on the starting/restarting time of the DRX inactivity timer among multiple BWPs operation, especially when an active BWP is switched by a cross BWP scheduling along with the BWP switching DCI (e.g., DCI 320) as shown in FIG. 3: a) Within the active or default BWP, the DRX inactivity timer may be started or restarted from the slot which receives the DCI (e.g., slot 0 of subframe n in DL BWP 1).
Liao et al. US 20190103953 A1  [0044] Scenario 530 illustrates a similar success active BWP switching for a 30 Khz SCS whose DCI indication for active BWP switching is within the first three symbol of a subframe or a slot.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468